NUMBER 13-07-00606-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



ALMA GUAJARDO, 	Appellant,

v.


SYLVIA HOLOCHWOST, 	Appellee.
 

On appeal from the County Court at Law No. 1
of Hidalgo County, Texas.



MEMORANDUM OPINION

 
Before Justices Yañez, Garza, and Benavides

Memorandum Opinion Per Curiam

	Appellant, Alma Guajardo, and appellee, Sylvia Holochwost, have filed an agreed
motion to dismiss this appeal.  According to the motion, the parties have reached an
agreement to settle and compromise their differences.  Appellant and appellee request that
this Court dismiss the appeal.
	The Court, having considered the documents on file and the agreed motion to
dismiss the appeal, is of the opinion that the motion should be granted.  See Tex. R. App.
P. 42.1(a).  The agreed motion to dismiss is GRANTED, and the appeal is hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed against the
party incurring same. See id. 42.1(d) ("Absent agreement of the parties, the court will tax
costs against the appellant."). 
							PER CURIAM
Memorandum Opinion delivered and 
filed this the 12th day of June, 2008.